DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.

Response to Arguments
Applicant’s arguments under 35 USC 103, regarding amended limitations,  have been considered but are moot because the new ground of rejection does not rely on any reference of SEOK( US 20140086200 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim limitation,  “wherein each of the plurality of NDP frames indicates a channel allocated to each of the plurality of NDP frames”, its support is not found in Applicant’s original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seok(US 20150085777 A1) in view of Park (US 20140098724 A1) ,  Liu ( US 20130128798  A1) and SEOK_200( US 20140086200 A1).
Regarding claim 1, Seok discloses:
A method for channel sounding in a wireless local area network (WLAN) system performed by an access point (AP) ( Fig 9, Fig 14, [0019]-[0021], [0159]-[0161], NDP sounding), the method comprising: 

transmitting a null data packet (NDP) frame to a station (STA) ( [0163], AP may transmit an NDP frame (i.e., a PPDU frame with a PSDU length of 0) to a STA), one NDP frame indicates a channel allocated ( Table 5, [0195], a BW field in SIG field in the NDP frame, indicates a channel bandwidth for requesting sounding, would be configured to indicate different channel bandwidth in a sounding procedure, such as 2/4/8/16 MHz).
Seok does not explicitly disclose:
the beacon comprising information on a sub-channel selective transmission (SST) sounding restricted access window (RAW);  the transmitting NDP (as trigger frame ) in in the SST sounding RAW.
However, the teaching of the beacon comprising information on a sub-channel selective transmission (SST) sounding restricted access window (RAW);  the transmitting NDP (as trigger frame) in in the SST sounding RAW is well known in the art as evidenced by Park.
Park discloses:
the beacon comprising information on a sub-channel selective transmission (SST) sounding restricted access window (RAW) ( Fig 4A, [0018], [0031], [0035], [0038], [0070], [0087], AP assigning time slots to the STAs through transmission of a beacon, AP may allocate a RAW (such as RAW 1) for sub-channel selection, trigger frame, nulling, tones etc);  the transmitting NDP (as trigger frame) in in the SST sounding RAW ( [0031], [0038], [0045], trigger frame in RAW1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park as mentioned above as a modification to Seok, such that the combination would allow to send NDP (as trigger frame) in a RAW, in order to assign time slot (a RAW) for particular communication, and  facilitate selection by the stations of a sub-channel and subsequent communications on the sub-channel between the access point and the station.
Seok as modified by Park does not explicitly disclose:
wherein the RAW is allocated to the STA only for the channel sounding.
However, the teaching of wherein the RAW is allocated to the STA only for the channel sounding is well known in the art as evidenced by Liu.
Liu discloses:
wherein the RAW is allocated to the STA only for the channel sounding ( [0036]-[0037], [0047], [0052], [0085], during a RAW, only certain types of frames may be sent, such as control, management, and null frames, and during RAW regular data frames transmission would generally not be allowed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liu as mentioned above as a modification to Seok (modified by Park), such that the combination would allow to transmit certain types of frames such as null frames e.g NDP during RAW, in order to reserve RAW for specific frames such as NDP without interference from comparatively time-consuming data transmissions.
Seok as modified by Park and Liu does not explicitly disclose:
transmitting a plurality of null data packet (NDP) frames to a station (STA) through a plurality of channels, wherein each of the plurality of NDP frames indicates a channel allocated to each of the plurality of NDP frames, wherein a sub-channel is selected by the STA based on information included in the plurality of NDP frames.
However, the teaching of transmitting a plurality of null data packet (NDP) frames to a station (STA) through a plurality of channels, wherein each of the plurality of NDP frames indicates a channel allocated to each of the plurality of NDP frames, wherein a sub-channel is selected by the STA based on information included in the plurality of NDP frames is well known in the art as evidenced by SEOK_200.
SEOK_200 discloses:
transmitting a plurality of null data packet (NDP) frames to a station (STA) through a plurality of channels ( Fig 19, [0207], AP transmits a plurality of NDP frames to  a STA), 
wherein each of the plurality of NDP frames indicates a channel allocated to each of the plurality of NDP frames ( Fig 19, [0208], [0215], four NDP frames need to be transmitted to cover the fifth to
eighth channels ( corresponding to 8MHz bandwidth) corresponding to sounding targets, [0127], SIG field with NDP frame), 
wherein a sub-channel is selected by the STA based on information included in the plurality of NDP frames ( [0203], [0207]-[0208], STA may move (switch) to the corresponding sub-channel in response to the NDP frame transmission, NDP to support sub-channel selective).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SEOK_200 as mentioned above as a modification to Seok (modified by Park and Liu), such that the combination would allow AP to send multiple NDPs to a STA over the one or more channels, in order to utilize different approaches to estimate the quality of channels, and support sub-channel selective access.
Regarding claim 2, Seok as modified by Park, Liu and SEOK_200 discloses all the features with respect to parent claim 1 as outlined above.
wherein the AP controls the data transmission by the STA to be over the SST sounding RAW for the channel sounding ( Liu, [0036]-[0037], [0047], [0052], [0085], during a RAW, only certain types of frames may be sent, such as control, management, and null frames, and during RAW regular data frames transmission would generally not be allowed. Park, [0018], [0031], [0035], [0038], AP may allocate a RAW (such as RAW 1) for sub-channel selection).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 3, Seok as modified by Park, Liu and SEOK_200 discloses all the features with respect to parent claim 2 as outlined above.
wherein the AP controls transmission of channel information to the AP to be allowed, and other transmission to be prohibited, subsequent to the transmission of the NDP frames in the S ST sounding RAW for the channel sounding ( Liu, [0036]-[0037], during a RAW, only certain types of frames may be sent, such as control, management, and null frames, and during RAW regular data frames transmission would generally not be allowed. Park, [0018], [0031], [0035], [0038], AP may allocate a RAW (such as RAW 1) for sub-channel selection).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 4, Seok as modified by Park, Liu and SEOK_200  discloses all the features with respect to parent claim 1 as outlined above.
wherein the beacon comprises at least one of: a bit value indicating whether the channel sounding is performed through the SST sounding RAW, a bit value to control the transmission by the STA in a duration of the SST sounding RAW, and a bit value indicating a communication type to be performed by the AP (Liu, Fig 13, [0031], [0088]-[0089], beacon would include DTIM which can announce RAW, RAW information element comprising a type field specifying allowed communication during RAW. Park, [0018], [0031], [0035], [0038], AP may allocate a RAW (such as RAW 1) for sub-channel selection).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 5, Seok as modified by Park, Liu and SEOK_200 discloses all the features with respect to parent claim 1 as outlined above.
wherein the transmitting comprises: transmitting the NDP frames for a plurality of sectors set by the AP in the SST sounding RAW for the channel sounding ( Seok, claim 8, [0148], [0163], NDP with beamforming, RAW with GID. Park, [0018], [0031], [0035], [0038], AP may allocate a RAW (such as RAW 1) for sub-channel selection).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 6, Seok as modified by Park, Liu and SEOK_200  discloses all the features with respect to parent claim 1 as outlined above.
wherein the method further comprising: receiving, from the STA, a report frame including information on at least one channel selected by the STA based on the NDP frames ( Seok, [0020]-[0021], [0162]-[0163], STA may calculate/estimate CSI based on the NDP frame and transmit the result (i.e., feedback information) to the AP, feedback information may include CSI).
Regarding claim 7, Seok as modified by Park, Liu and SEOK_200  discloses all the features with respect to parent claim 1 as outlined above.
wherein the receiving comprises: receiving the report frame through an additional RAW for a feedback report, wherein the additional RAW for the feedback report is allocated subsequent to the SST sounding RAW for the channel sounding ( Seok, [0147]-[0149], [0162]-[0163], feedback report for NDP sounding, multiple RAW for different STAs. Park, [0018], [0031], [0035], [0038], AP may allocate a RAW (such as RAW 1) for sub-channel selection).
the combination is obvious for the same reasons applied to the claim 1.
Regarding claim 8, Seok as modified by Park, Liu and SEOK_200 discloses all the features with respect to parent claim 1 as outlined above.
wherein the transmitting comprises: transmitting the NDP frames successively at predetermined time intervals ( Seok, Fig 13 c, [0147]-[0149], A predetermined time interval in which access to only specific STA(s) is allowed may also be referred to as a Restricted Access Window (RAW), multiple RAWs; Pantelidou, Fig 3, NDP in RAW slot, a slot duration for each RAW may be different).
Regarding claim 9, Seok as modified by Park, Liu and SEOK_200 discloses all the features with respect to parent claim 1 as outlined above.
wherein channel information is estimated based on the NDP frames ( Seok, [0019]-[0021], [0163], estimated information with NDP sounding).
Regarding claim 10, Seok as modified by Park, Liu and SEOK_200 discloses all the features with respect to parent claim 1 as outlined above.
wherein the transmitting comprises: transmitting the NDP frames at predetermined time intervals of a short inter- frame space (SIFS) or a point inter-frame space (PIFS) ( Seok, claim 8, claim 12, [0102], NDP with SIFS).

Claim 12 is the apparatus claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively, above. In addition, Seok teaches AP with transceiver and processor ( Fig 18).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seok(US 20150085777 A1) in view of Park (US 20140098724 A1) and SEOK_200( US 20140086200 A1).
Regarding claim 11, Seok discloses:
A method for channel sounding in a wireless local area network (WLAN) system performed by a station (STA) (Fig 9, Fig 14, [0019]-[0021], [0159]-[0161], NDP sounding), the method comprising:
 receiving, from an access point (AP), a beacon for channel sounding ( Fig 9, [0076], [0126], [0148],  [0132], AP broadcast beacon frame to STAs );
receiving, from the AP, null data packets (NDP) frame for the channel sounding  ([0163], AP may transmit an NDP frame (i.e., a PPDU frame with a PSDU length of 0) to a STA),
one NDP frame indicates a channel allocated ( Table 5, [0195], a BW field in SIG field in the NDP frame, indicates a channel bandwidth for requesting sounding, would be configured to indicate different channel bandwidth in a sounding procedure, such as 2/4/8/16 MHz).
Seok does not explicitly disclose:
the beacon comprising information on a sub- channel selective transmission (SST) sounding restricted access window (RAW); plurality of NDP frames (as trigger frames) transmitted in in the SST sounding RAW;
However, the teaching of the beacon comprising information on a sub-channel selective transmission (SST) sounding restricted access window (RAW); plurality of NDP frames (as trigger frames) transmitted in in the SST sounding RAW is well known in the art as evidenced by Park.
Park discloses:
the beacon comprising information on a sub-channel selective transmission (SST) sounding restricted access window (RAW) ( Fig 4A, [0018], [0031], [0035], [0038], [0070], [0087], AP assigning time slots to the STAs through transmission of a beacon, AP may allocate a RAW (such as RAW 1) for sub-channel selection, trigger frame, nulling, tones etc); plurality of NDP frames (as trigger frames) transmitted in in the SST sounding RAW ( [0031], [0036], [0038], [0045], trigger frames, or sounding packets would be transmitted by AP in RAW).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park as mentioned above as a modification to Seok, such that the combination would allow to send NDP (as trigger frame) in a RAW, in order to assign time slot (a RAW) for particular communication, and  facilitate selection by the stations of a sub-channel and subsequent communications on the sub-channel between the access point and the station.
Seok as modified by Park does not explicitly disclose:
Receiving a plurality of NDPs through a plurality of channels, wherein each of the plurality of NDP frames indicates a channel allocated to each of the plurality of NDP frames;  estimating channel information based on the plurality of NDP frames received from the AP; selecting a sub-channel based on information included in the plurality of NDP frames.
However, the teaching of Receiving a plurality of NDPs through a plurality of channels, wherein each of the plurality of NDP frames indicates a channel allocated to each of the plurality of NDP frames; estimating channel information based on the plurality of NDP frames received from the AP; selecting a sub-channel based on information included in the plurality of NDP frames is well known in the art as evidenced by SEOK_200.
SEOK_200 discloses:
Receiving a plurality of NDPs through a plurality of channels ( Fig 19, [0207], AP transmits a plurality of NDP frames to  a STA), wherein each of the plurality of NDP frames indicates a channel allocated to each of the plurality of NDP frames ( Fig 19, [0208], [0215], four NDP frames need to be transmitted to cover the fifth to eighth channels ( corresponding to 8MHz bandwidth) corresponding to sounding targets, [0127], SIG field with NDP frame);
estimating channel information based on the plurality of NDP frames received from the AP ( [0208], [0225], STA may select one or more sub-channels using the transmitted sounding NDP frame in consideration of the channel quality ); 
selecting a sub-channel based on information included in the plurality of NDP frames ([0203], [0207]-[0208], STA may move (switch) to the corresponding sub-channel in response to the NDP frame transmission, NDP to support sub-channel selective).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SEOK_200 as mentioned above as a modification to Seok (modified by Park), such that the combination would allow AP to send multiple NDPs to a STA over the one or more channels, in order to utilize different approaches to estimate the quality of channels, and support sub-channel selective access. 

Claim 13 is the apparatus claim corresponding to method claim 11 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 11 respectively, above. In addition, Seok teaches STA with transceiver and processor ( Fig 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808.  The examiner can normally be reached on 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SHAO/Examiner, Art Unit 2461